American Century Strategic Asset Allocations, Inc. Statement of Additional Information Supplement Global Allocation Fund Strategic Allocation: Conservative Fund Strategic Allocation: Moderate Fund Strategic Allocation: Aggressive Fund Supplement dated April 19, 2012 ■ Statement of Additional Information dated April 1, 2012 Portfolio manager Irina Torelli has left American Century Investments.All references to Ms. Torelli are hereby deleted. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-752151204
